DETAILED ACTION
	In response to the Office Action mailed 03/22/2022, the response was received 07/22/2022:
Claim 15 was amended.
Claims 15-28 are pending.

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered and are not persuasive. Applicant argues that the prior art fail to teach “a movement apparatus, outside said housing volume, configured to move said arched modules to vary extension of said arched modules in opposite rotation directions along a circular trajectory.” Examiner agrees that the prior art fails to teach these details.  Therefore, rejections of claims 15-18, 21-22, and 27-28 under 35 U.S.C. 102(a)(1) and rejections of claims 23 and 25 under 35 U.S.C. 103 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouvier et al. (US 2015/0320370; filed June 29, 2012) in view of Kim et al. (US 2011/0316538; published December 29, 2011).
Regarding claims 23 and 25:
Bouvier disclose the limitations of claim 21, as mentioned above, but are silent with regards to the engagement elements that are mutually angularly spaced along said circular extension trajectory. 
In a similar field of endeavour, Kim disclose that one may configure the engagement elements to be angularly spaced along the circumference of the device in order to engage with a bottom guide at distinct points (Figures 6-7; para. 0073-0074). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Bouvier with the teachings of Kim.  One would have been motivated to implement the engagement elements of Kim in the apparatus of Bouvier in order to minimize vibration and thickness of the gantry as it opens and closes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10758192 (Fortuna 192) in view of US 2015/0320370 (Bouvier). 
Regarding claim 15:
Fortuna 192 disclose a radiological imaging device comprising:
a gantry defining an analysis area configured to contain at least a portion of a patient to be
analyzed and a circular extension trajectory extending around a central axis (claim 1), said gantry comprising:
a source configured to emit radiation (claim 1); 
a detector configured to receive said radiation after said radiation has passed through said analysis area (claim 1); and 
a casing defining a housing volume for at least said source and said detector (claim 1), wherein said casing comprises: 
a bottom arched module (claim 1); 
an arched module mobile with respect to said bottom arched module, housed in said bottom arched module, and configured to vary the angular extension of said casing and of said housing volume keeping said source and said detector in said housing volume (claim 1); and 
a movement apparatus, outside said housing volume, configured to move said arched modules (claim 1).
Fortuna 192 fails to explicitly claim the limitation wherein the radiological imaging device performs at least two of tomography, fluoroscopy, and X-ray.
Bouvier disclose that a radiological imaging device performs commonly provides at least two of tomography, fluoroscopy, and X-ray ([0004], [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide such a system with multiple imaging modes. One would have been motivated to include multiple imaging modes to provide greater flexibility of the system.
Regarding claim 16:
Fortuna 192 claims the radiological imaging device according to claim 15, wherein said gantry further comprises at least one support configured to constrain said source and said detector to said casing and inside said housing volume (claim 1). 
Regarding claim 17:
Fortuna 192 claims the the radiological imaging device according to claim 15, wherein said gantry further comprises a first support constraining said source to said bottom arched module and a second support constraining said detector to said mobile arched module (claim 1).
Regarding claim 18:
Fortuna 192 claims the radiological imaging device according to claim 17, wherein said first support constrains said source to said bottom arched module in a cantilever such that said mobile arched module at least partially comes between said source and said bottom arched module (claim 3).
Regarding claim 19:
Fortuna 192 claims the radiological imaging device according to claim 18, wherein said first support comprises: a prop integral with said bottom arched module and configured to support said source cantilevered; and a retractable foot configured to rest on one of said arched modules and to support said source on the side opposite to said prop (Claim 3)
Regarding claim 20:
Fortuna 192 claims the radiological imaging device according to claim 15, wherein said movement apparatus further comprises: a bottom guide integral with said bottom arched module and defining a circular movement bottom trajectory substantially centered with respect to said central axis; a mobile guide integral with said mobile arched module and defining a circular movement mobile trajectory substantially centered with respect to said central axis; a thrust assembly configured to engage said guides, ordering the rotation of at least part of said arched modules around said central axis to vary the angular extension of said casing; and at least one through slot made on said bottom arched module and suitable to overlap said mobile guide allowing an engagement between said thrust assembly and said mobile guide when said mobile arched module is inside said bottom arched module (claims 1 and 5).
Regarding claim 21:
Fortuna 192 claims the radiological imaging device according to claim 20, wherein said movement apparatus comprises: a first engagement element engaged with said bottom guide configured to command the rotation of said bottom arched module; and a second engagement element engaged with said mobile guide configured to command the rotation of said mobile arched module (claim 6).  
Regarding claim 22:
Fortuna 192 claims the radiological imaging device according to claim 21, wherein said first engagement element and said second engagement element define respectively a first engagement zone and a second engagement zone at least partly overlapping each other radially (claim 7).  
Regarding claim 23:
Fortuna 192 claims the radiological imaging device according to claim 21, wherein said thrust assembly comprises a plurality of said first engagement elements that are mutually angularly spaced along said circular extension trajectory to engage with said bottom guide at distinct points (Claim 8).  
Regarding claim 24:
Fortuna 192 claims the radiological imaging device according to claim 23, wherein said first engagement elements have a mutual angular distance substantially between 100 and 30° (claim 9).  
Regarding claim 25:
Fortuna 192 claims the radiological imaging device according to claim 21, wherein said thrust assembly comprises a plurality of said second engagement elements that are mutually angularly spaced along said circular extension trajectory to engage with said mobile guide at distinct points (claim 10).  
Regarding claim 26:
Fortuna 192 claims the radiological imaging device according to claim 25, wherein said second engagement elements have a mutual angular distance substantially between 10° and 30° (claim 9).
Regarding claim 27:
Fortuna 192 claims the radiological imaging device according to claim 15, wherein said gantry comprises a lock configured to block the relative sliding between said bottom arched module and said mobile arched module defining a locked position that prevents the relative movement between said bottom arched module and said mobile arched module and a release position that allows relative movement between said bottom arched module and said mobile arched module (claim 1).  
Regarding claim 28:
Fortuna 192 claims the radiological imaging device according to claim 27, comprising a control unit configured to command the passage of said lock into its locked position allowing a thrust assembly in said movement apparatus to rotate said gantry around said central axis, and configured to control the passage of said lock into the release position allowing said thrust assembly to reciprocally rotate said bottom arched module and said mobile arched module defining a changed configuration of said gantry (claim 1).
Allowable Subject Matter
Claims 19-20, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if a terminal disclaimer were filed to overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 19:
The prior art of record does not teach or fairly suggest the claimed apparatus in which a retractable foot is configured to rest on one of said arched modules and to support said source on the side opposite to said prop.
Regarding claim 20:
Bouvier disclose wherein said mobile arched module has a substantially lesser cross-section that the cross-section of said bottom arched module so that the mobile arched module can be housed inside said bottom arched module (Figure 5). However, the prior art of record does not teach or fairly suggest the bottom arched module to have a slot that overlaps the mobile guide to allow an engagement between the thrust assembly and the mobile guide when the arched module is inside the bottom arched module.
Regarding claims 24 and 26:
The prior art discloses providing engagement mechanism all along a gantry (See Kim et al., supra) or at the ends of the C-arm (Gee US 6,619,840). However, the prior art of record does not teach or fairly suggest the engagement elements are placed so that they have a mutual angular distance substantially between 10° and 30°. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884